UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 
 

 

 

 

 

 

 

 

 

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; . Page | of | H

 

 

 

- United States of America: _ JUDGMENT IN A CRIMINAL CASE
vO” . {For Offenses Committed On or After November 1, 1987}
Accel Uriel Garcia-Isidro | . Case Number: 3:19-mj-22834
Lupe C Rodr}
Defendant's Attorney
REGISTRATION NO. 86525298 -
| JUL 1% 2619
THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint CLEQK US DISTRICT COURT
f 7 SOUT FERN DISTRICT OF DALIFORNIAT
L] was found guilty to count(s) Ley DEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) - 1

Oo The, defendant has been found not guilty on counts)
CJ Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

X TIME SERVED 0 - _ days,

 

Xl Assessment: $10 WAIVED Xx Fine: WAIVED .
Court recommends USMS, ICE or DHS or other arresting agency return all property and all doc nents in
defendant’s possession at the time of arrest upon their deportation, 9 removal. — ere are! qg- bsidto
Court pegommends defendant be deported/removed with relative, FIWW¥C MCIO & charged in case
HMI AAO OS ,

|e

TIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. [f ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

 

Wednesday, July 17, 2019

 

Date of Imposition of Sentence

Aye 4 :
Received ¢ tlie. MA if Wo

DUSM ~ ell ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a 3:19-mj-22834

 

 
